       Case 1:18-cv-08140-ALC-GWG Document 77 Filed 07/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
LUIGI GIROTTO
                                                               :
                                                                   ORDER
                          Plaintiff,                          :    18 Civ. 8140 (ALC) (GWG)

        -v.-                                                  :

MIN NEW YORK, INC., et al.                                    :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        On August 20, 2019, the plaintiff filed an amended complaint that named Salonclick,
LLC as a defendant. (Docket # 41). On November 8, 2019, plaintiff filed an affidavit asserting
that he had made service on Salonclick on October 8, 2019. (Docket # 54). Salonclick has not
responded to the complaint.

        In an order dated February 20, 2020, the Court warned plaintiff that if no further action
was taken to prosecute this case, the case may be dismissed without further notice for failure to
prosecute under Fed. R. Civ. P. 41. (Docket # 60). While plaintiff took action after that date
with respect to three other defendants, who are now dismissed, he took no action reflected on the
docket sheet with respect to Salonclick — other than to inform the court that Salonclick was
mistakenly dismissed as a party. (Docket ## 72, 73, 74). In other words, other than seeking
correction of the dismissal, nearly nine months have elapsed without plaintiff having taken any
action as to Salonclick.

        Accordingly, it is hereby ORDERED that, on or before July 21, 2020, plaintiff shall
either file a notice of dismissal as to Salonclick or file a motion for default judgment against
Salonclick. If plaintiff files the motion, it shall be returnable before Judge Carter and shall
comply with “Attachment A” to Judge Carter’s Individual Practices. If plaintiff fails to comply
with this Order, this case will likely be dismissed for failure to prosecute pursuant to Fed. R. Civ.
P. 41.


        SO ORDERED.

Dated: July 7, 2020
       New York, New York
